Citation Nr: 1000443	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from November 1967 to November 1969, to include a tour 
of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for a right elbow disability.

The Veteran requested a travel board hearing in conjunction 
with his appeal.  A hearing was held at the Huntington RO in 
March 2009, and a transcript of that proceeding has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right elbow 
disability.  His claim must be remanded for a VA examination 
to determine the nature of any current disability, and 
whether an in-service injury contributed to his current 
disability.

The Veteran claims that during a firefight in Vietnam in 
1969, the recoil from his M60 machine gun scraped his elbow 
against the ground, removing the tissue down to the bone, and 
leaving rocks and dirt in the wound.  He was treated by a 
field medic, who bandaged the elbow.  He claims that 
throughout his service, the wound continued to scab over.  

The Veteran submitted statements from two fellow Veterans who 
claim that the Veteran injured his elbow during combat in 
Vietnam.  Specifically, S.W. claimed that the Veteran's elbow 
bothered him for the rest of the tour of duty.  

The Veteran's separation examination report is negative for 
any complaints regarding his elbow.

In 1993, the Veteran slipped at work and caught himself with 
his right arm.  He developed sharp pain in the right elbow, 
and was unable to extend his elbow completely.  An X-ray of 
the elbow showed a bony spur arising from the olecranon of 
the right ulna, with "[n]o acute traumatic, destructive 
lesion or other significant osseous or joint abnormality" 
seen.

In his testimony, the Veteran claimed that an elbow 
disability which began during service was aggravated in a 
workplace injury in 1993.  He claims that the disability is 
painful, causes limitation of motion, and swells with 
overuse.  Also, both the Veteran and his wife testified that 
the his elbow is "scaly" and continues to "scab over."  

The Board notes that, for the purposes of service connection, 
the Veteran's alleged elbow injury is consistent with the 
circumstances, conditions, and hardships of his combat 
service.  Although there are no contemporaneous records of 
the injury, the Board finds that the evidence submitted by 
the Veteran, in the form of his own statements and testimony, 
as well as the statements of his fellow Veterans, is 
sufficient to establish that the injury occurred.  The 
Veteran's separation examination and accompanying medical 
history report, while negative for an elbow disability, are 
also negative for any mention of the Veteran's pre-service 
medical issues, such as mumps.  As such, the Board finds that 
the Veteran's separation examination report is not the most 
credible account of his condition at separation, and thus 
that the report does not amount to clear and convincing 
evidence against a finding of an in-service elbow injury.  
Therefore, the examiner should accept the fact that the 
Veteran injured his right elbow in service when the recoil 
from a machine gun caused his elbow to scrape against the 
ground.

The Veteran has submitted competent evidence of an in-service 
injury, as well as a post-service diagnosis of an elbow 
disability.  The Board cannot make a decision on the 
Veteran's claim at this time, because there is insufficient 
evidence regarding the current status of the Veteran's elbow 
disability, and because a medical opinion is needed to 
determine if there is a nexus between his in-service injury 
and any current disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination for his right elbow.  The 
examiner should review the Veteran's 
claims file, as well as this remand, prior 
to the examination, and should note in his 
or her report that such review was 
completed.  

The examiner should provide a full 
examination of the Veteran's right elbow, 
addressing any musculoskeletal disability, 
as well as any scars.  The examiner should 
set forth each currently found disability 
of the right elbow.  

Thereafter, in consideration of the 
Veteran's injury during service and his 
1993 work-related injury, the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
current elbow disability or disabilities 
began during service or are otherwise 
related to service.  A full and complete 
rationale is requested for all opinions 
expressed by the examiner.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


